Citation Nr: 0026332	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-33 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left calf, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The appellant had active military service from October 1950 
to October 1953.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The Board in 
July 1997 remanded the case to the RO for further 
development.  The case has recently been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left calf 
are currently manifested by severe disability of Muscle Group 
(MG) XI, with well healed, adherent and depressed scars, 
slight muscle loss, weakness and myalgia; neurologic 
residuals of the shell fragment wound are limited to no more 
than mild sensory changes associated with the scar areas.

2.  The veteran, since February 17, 1997, has had a combined 
rating of 40 percent for disabilities of the left lower 
extremity below the knee.


CONCLUSION OF LAW

The criteria for an increased disability evaluation of 30 
percent for residuals of a shell fragment wound of the left 
calf have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.68, 4.73, Diagnostic Codes 
5311 (in effect prior to July 3, 1997 and as amended, 62 Fed. 
Reg. 30239 et seq. (June 3, 1997) (effective July 3, 1997), 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that in August 
1952 he sustained a through and through wound of the left 
calf from an enemy mortar shell fragment.  There were two 
wounds debrided, one on each side of the calf about 7 cm. in 
length, and no fracture, artery or nerve involvement.  He was 
returned to duty in November 1952 fully recovered with full 
range of motion restored to the left foot and calf.  X-ray of 
the left leg in June 1953 was read as showing no evidence of 
bone or joint abnormality.  In July 1953 he complained of 
pain just under the surface of the old leg wounds.  An 
examiner recommended continued observation and noted that 
many of such sensitive scars self-corrected in 18 to 24 
months.  The separation examination found rough, well healed 
cicatrix of the medial and lateral aspects of left calf.  The 
clinical evaluation was otherwise normal. 

On the initial VA examination in late 1953 the veteran 
complained of constant aching and cramping of the left leg.  
An examiner reported that in the recumbent position the toe, 
ankle and knee movements were normal.  The left calf had an 
entrance wound 2" x 3", and an exit wound 3" x 13/4", and 
the examiner said there was muscle and bone damage.  X-ray 
was read as showing no evidence of pathological involvement 
of the bones of the left tibia, fibula or soft tissues of the 
leg.  The diagnosis was through and through gunshot wound of 
the left calf, muscle and bone damage.

The RO in 1953 granted service connection for gunshot wound 
residuals, MG XI and rated the disability 20 percent under 
Diagnostic Code 5311 criteria.  The RO considered the service 
medical records and the VA examination. 

The report of VA hospitalization in 1956 noted the veteran 
had worked as a warehouseman since discharge from military 
service and that he was occasionally bothered by pain in the 
left lower leg and the feet.  

An examiner reported that the veteran demonstrated little or 
no disability of the left lower leg though the left gastroc 
appeared to be markedly injured and separated due to the 
injury.  The neurologic examination was reported as being 
physiological.  X-ray of the left leg was read as showing no 
evidence of foreign body or shrapnel or bone deformity.  It 
was noted that all examiners believed that his leg was 
functionally good, and that there was no indication for the 
symptoms except scar tissue that occurred following healing.  
It was reported that surgery was not indicated since there 
was no evidence of a foreign body, and that his complaints 
were vague in some respects.  The diagnoses were old shrapnel 
wound, left calf, residual symptoms untreated and unimproved, 
and moderate bilateral flat feet untreated and unimproved.  
The record shows that the RO in 1954 granted service 
connection for bilateral flatfoot, and assigned a 10 percent 
disability rating.

The veteran reported essentially the same complaints on a VA 
examination in 1980.  An examiner reported good muscle 
strength and two nontender scars on the left calf.  
Neurologically there was decreased sensation of the left 
lower leg distally from the scars.  The diagnoses included 
status post gunshot wound of the left lower leg with residual 
neuropathy and myalgia.  

The report of VA hospitalization in 1981 shows the diagnosis 
of chronic pain syndrome.  The veteran's chief complaint was 
left lower leg pain that caused him to change jobs from 
running an automobile repair shop to selling mobile homes 
which he had done for the previous five years.  Pertinent 
motor testing showed 4/5 for left foot dorsi and plantar 
flexion probably secondary to pain.  Sensory examination was 
within normal limits to touch and to proprioception except 
over the wound scars.  Reflexes were equal bilaterally.  An 
examiner noted that the two wounds of the left calf both 
healed well, and that the gastroc muscle was functional, but 
had increased scar tissue and was deformed.  Tinel's sign was 
reported as plus minus on the posterior calf and over the 
peroneal nerves.  The ankles and knees had full ranges of 
motion without pain.  


The RO in 1981 continued the 20 percent rating, and advised 
the appellant of the determination by letter dated in October 
1981.  The veteran's next claim for increase, filed in 1993, 
was supported with VA outpatient reports showing left lower 
extremity complaints and other disorders.  The RO in August 
1993 denied a rating increase, and notified the veteran by 
letter of the determination.  He was next heard from in May 
1994, concerning a claim for increase.

VA examination in May 1995 found the veteran complaining of 
constant left calf pain, numbness and of cramping when he 
traversed hills.  It was reported that the veteran was 
retired.  The examiner said there was no tissue loss, but 
that there was swelling of the left calf.  The examiner noted 
that the triceps surae was the muscle penetrated.  The 
examiner found that the two scars were not tender, but 
adhesive to underlying soft tissues and depressed by about 1/2 
inch in height.  There was no damage to tendon, joint or 
bone, and diminution of sensation around the scar area.  The 
left ankle showed good plantar flexor strength but less than 
normal resistance.  The examiner also reported there was no 
evidence of pain or hernia.  X-ray was read as within normal 
limits, with no retained metallic foreign bodies or shrapnel 
identified in the left lower leg.  The diagnosis was residual 
of muscle wounds of the left lower leg, with scars adherent 
to the underlying tissue and numbness.

On reexamination late in 1995 the veteran walked with a limp 
of the left leg and could not stand on tiptoes on the left.  
The wound scars were described as not keloidal, not tender to 
touch, not sensitive and as not limiting function.  There was 
no tissue loss reported.  The examiner said the muscle 
penetrated was the gastrocnemius muscle.  The examiner 
reported no adhesions or damage to tendons, mild dorsiflexion 
and plantar flexion weakness of the left foot, and pain on 
light palpation of the calf that became severe on any 
compression, and extended from below the knee, and involved 
the entire left foot.  The examiner reported a 15 degree loss 
of dorsiflexion of the left ankle and no inversion or 
eversion.  The diagnosis was status post shrapnel wounds of 
the left lower leg with no retained fragments, limited motion 
of he left ankle with old avulsion fragment of the medial 
malleolus, marked calf pain and tenderness and weakness of 
dorsiflexion of the left foot.  A second diagnosis was 
myalgia, left calf muscles.  

The transcript (T) of the veteran's RO hearing shows he 
complained of constant pain and a foot problem that required 
use of a cane (T2-4).  He said the left leg cramped, that he 
was never without pain and that he continued to receive 
treatment for the wound residuals (T5, 7-8).  He recalled an 
earlier neurology evaluation that he said did not have an 
answer for him (T10).  

A VA examiner in 1996 noted the veteran's problems with his 
leg and calf are what seemed to be changing, and that he had 
an increasing neuralgia.  He had some weakness of the left 
leg and normal knee motion.  The ankle dorsiflexion was 
reported as unchanged from the previous examination.  He was 
found to have a deficit in the area of the left anterior 
cutaneous nerve.  The examiner opined that the neuralgia 
symptoms of the left foot and leg were symptomatic, but 
expected with the nerve injury that had occurred.  

The veteran in 1996 submitted a VA application form for an 
individual unemployability rating wherein he said he worked 
as a dry cleaner from 1982 to 1992.  

Pursuant to the Board remand in 1997 the RO obtained more 
recent outpatient treatment reports and had the veteran 
examined in late 1997.  The examiner said the veteran 
complained of constant left calf pain that was aggravated by 
walking.  The examiner said that he walked with a cane and 
that the rating of "muscle group VI (left calf)" was good 
with full range, but less than normal resistance.  A scar at 
the posteromedial aspect of the left lower leg was described 
as adherent and depressed. but not tender.  The examiner 
reported no damage to tendons, bones, joints or nerves and 
noted there was swelling of the left lower leg.  There was no 
incoordination of motion and ranges of motion for the ankle 
and knee were described as not painful, and not decreased by 
repetitive motion and motion against resistance.  X-rays were 
reviewed.  The diagnoses were weakness of muscles of group 
"VI (calf)" on the left ankle, swelling of the left lower 
leg and decrease of range of motion of the left knee and left 
ankle.

On reexamination in 1998 the veteran reported he worked as an 
automobile mechanic from 1953 to 1976, then did mobile home 
sales and was currently retired.  The examination report 
showed his complaints were consistent with those reported on 
previous examinations as were the findings for the wound 
scars, and knee and ankle joint motion and swelling of the 
left calf.  The examiner estimated there was a loss of about 
15 percent of the gastrocnemius muscle mass of the left calf.  
The examiner described the left lower extremity sensory loss 
as peculiar, since it was inconsistent and inconstant in the 
calf and thigh area.  Sensation was normal on the dorsal 
aspect of the left foot and into the web space.  The 
diagnosis was shrapnel wound of the left calf with a slight 
amount of gastrocnemius muscle loss.  

The examiner noted that the sensory loss was inconsistent and 
well above the area of the injury.  The examiner noted that 
the veteran had limited and painful knee motion, but normal 
ankle motion.  Weakness and fatigue were evidenced by the 
need for a cane for support, and an inability to heel and toe 
walk or perform other heel-toe exercises.  

The record shows that the RO in February 2000 granted service 
connection for a partial tear of the left Achilles and 
assigned a 10 percent rating from February 17, 1997.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 30 percent rating for 
limitation of flexion of the leg to 15 degrees, and a 20 
percent rating for limitation of flexion of the leg to 30 
degrees.  Code 5260. 


Group XI, function: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6). Posterior and lateral crural muscles, and 
muscles of the calf: (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  For a severe 
disability a 30 percent rating is provided.  For a moderately 
severe disability, a 20 percent rating is provided.  For a 
moderate disability, a 10 percent rating is provided and for 
a slight disability a 0 percent rating is provided.  Code 
5311.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm.

Standardized joint motion of the ankle: dorsiflexion 0 to 20 
degrees, plantar flexion 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.




Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 


(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  


(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 







(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim.  The veteran has been provided 
comprehensive examinations in connection with the claim and 
other records have been obtained.  As a result of the Board 
remand, comprehensive VA examination was scheduled to address 
relevant evaluative criteria.

Since the Board remand, the holding in Stegall v. West, 11 
Vet. App. 268 (1998) requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination in the veteran's well grounded claim for 
increase and asked the RO to request additional medical 
evidence from the veteran and obtain VA examinations.  The RO 
was conscientious in developing the record and the Board is 
satisfied that the VA examinations through 1998 met the 
remand requirement to discuss the elements of the disability 
as reflected in earlier examination reports.  

The recent examinations are not the only significant 
evidence.  The veteran has been provided several VA 
examinations in connection with the claim that viewed 
collectively offer probative evidence for an informed 
determination of the level of impairment from the residuals 
of his left calf wound.  
From the perspective of timely adjudication of the claim for 
increase and the judicious use of limited adjudication 
resources, the Board cannot ignore that this matter has been 
pending for several years, for nearly half a decade, and 
though one might argue with the inconsistency of examinations 
to delay the appeal any longer does not appear warranted in 
view of the information currently on file and the application 
of the amputation rule to the facts of this case.

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
left calf disability.  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
benefit as no substantive change occurred.  62 Fed. Reg. 
30235 (June 3, 1997).  Therefore, the current rating criteria 
will be applied.  The Board recognizes that the recently 
revised rating criteria for muscle injuries were reviewed 
initially by the RO.  The revised regulations, as finally 
issued, were consistent with the VA's intention, as expressed 
in the published proposal to amend, to condense and clarify 
the regulations rather than substantively amend them.  See, 
62 Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 
(June 16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas, supra.  Only the current version is provided 
as no substantive changes appear in the applicable criteria 
in either version.

Another matter that cannot be overlooked is whether the 
veteran's muscle injury has been incorrectly rated as an 
injury to MG XI.  The initial RO decision granting service 
connection placed the disability under MG XI without the 
basis for the selection being noted in contemporaneous 
examination records or the service medical records.  However, 
years later a VA examiner reported involvement of 
gastrocnemius and triceps surae, which correspond to MG XI.  
Given these facts, it appears the reference to MG VI, which 
affect the shoulder and elbow, more recently appears to be 
nothing more than unfortunate carelessness in the 
administrative recording of examination information.  The 
Board recognizes this as a harmless administrative error.  
Further, there has never been any indication in the numerous 
comprehensive examinations of shell fragment wound disability 
other than at the left posterior calf site. 

The Board will observe that the ratings under MG XI assess 
the intensity of muscle symptoms as reflected in function of 
the knee and foot as primary rating criteria for the 
incremental ratings shown above.  The record reflects that 
the RO has rated the veteran's disability on the basis of 
contemporaneous VA examinations.  There are several 
comprehensive VA examinations since 1995 that are 
supplemented with an extensive record of outpatient 
treatment.  Viewed collectively, these examinations offer 
substantive information probative of the severity of the 
service-connected left posterior calf disability as they 
record specific findings pertinent to the application of the 
rating elements for muscle injuries.  The outpatient reports 
include findings that are not necessarily directed to the 
rating elements.  The most recent VA examination reports 
appear to offer conflicting evidence of the severity of the 
left posterior calf disability when viewed with previous 
examinations, particularly in the assessment of neurologic 
manifestations.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The muscle disability symptoms, overall, 
appear to reflect more than the corresponding percentage 
evaluation of 20 percent would contemplate under Code 5311, 
thus recognizing severe disability.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 30 percent evaluation.  The 
examinations beginning in 1995 do confirm appreciable 
disability from muscle injury, principally limitation of 
motion and propulsion that are components of the muscle 
injury rating scheme.  This combined with the depressed and 
adherent scars, muscle swelling, muscle substance loss and 
weakness would appear to support severe muscle disability 
based upon the objectively reported limitation of function.  
38 C.F.R. § 4.7.

The severe level of disability with the corresponding 30 
percent rating is the highest available for MG XI disability.  
Therefore consideration for a higher evaluation based upon 
the application of 38 C.F.R. §§ 4.40 and 4.45 is 
inapplicable.  The potential for a separate evaluation for 
the neurological impairment is outweighed in view of the 
examination in 1998 wherein the examiner provided persuasive 
reasoning against the rating based upon objective factors.  

In summary, the Board finds that an evaluation of 30 percent 
is warranted for the left posterior calf shell fragment wound 
residuals.  This rating takes into account the service-
connected components of the disability.  The Board notes that 
he is not service-connected for any left knee deficiency and 
that since February 1997 he is rated separately under 
Diagnostic Code 5271 for an Achilles injury.  38 C.F.R. 
§ 4.14.  In any event, with the 30 percent rating for MG XI, 
the combined rating for the service connected below the knee 
disabilities prior to February 1997 now corresponds to the 
highest amputation rule rating for such disabilities.  
38 C.F.R. §§ 4.25, 4.68.  The current rating, therefore, 
cannot exceed the amputation rule limitation.  That the 
current combined individual ratings for below the knee 
disabilities of the left lower extremity may exceed 40 
percent is not controlling because of the limitation imposed 
by 38 C.F.R. § 4.68.

Although the Board recognizes that a rating for the scar 
residuals may exceed the amputation rule rating, there are no 
examinations that report objective manifestations for the 
scars that correspond to the criteria a 10 percent rating 
under Diagnostic Codes 7803 or 7804, or comparably under Code 
7805.  The Board interprets the scar rating provision to 
permit an amputation rule exception for scars as a provision 
for general application.  That is, it is not applicable only 
in the limited circumstances where the amputation may not 
provide a compensable evaluation such as the case with 
fingers and toes.  Thus it is construed as liberalizing 
provision of general application.


In summary, the Board finding that a 30 percent rating for MG 
XI disability is warranted but cautions that the combined 
rating may not exceed 40 percent for left lower extremity 
disabilities below the knee.  Thus the increase is limited to 
the period of this appeal prior to February 17, 1997 and the 
rating element of effective date must be initially considered 
by the RO.  The Board will not review the effective date for 
the increase at this time to avoid any potential prejudice.  
The effective date determination is a separate element in an 
application for benefits that may be appealed.  Grantham v. 
Brown, 114 F.3d 1156, 1159-60 (Fed. Cir. 1997), Bernard, 
supra. 

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has neither provided nor discussed the 
provision, but implicit is a determination such criteria had 
not been met for the purpose of referral of the veteran's 
case to the Director or Under Secretary for review.  
Additionally, the veteran has had the opportunity to present 
oral as well as written argument for increased compensation 
benefits.  




The veteran's statements on appeal, as well as those of his 
representatives locally and at the Board, imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits.  
The Board does not find that the veteran would be prejudiced 
by the Board's initial consideration of this phase of the 
claim for increased compensation benefits.  

As the Board noted earlier, the veteran and his 
representative were given the opportunity to present evidence 
in support of extraschedular rating, and it is unlikely that 
the veteran will be prejudiced by a ruling on this phase of 
the claim for increase.  VAOPGCPREC 6-69.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, the veteran was granted an 
increased evaluation on a schedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the left calf 
disability considered herein has not been shown to markedly 
interfere with employment, nor has it required frequent 
inpatient care.  His work history since service through the 
early 1990's is noted.  He was apparently able to continue 
working with the left calf disability.  Having reviewed the 
record with the extraschedular mandates in mind, the Board 
finds no basis for further action on this question.



ORDER

Entitlement to an increased rating of 30 percent for 
residuals of a shell fragment wound of the left calf is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


